DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The claims 70-74 were not found in the prior art and therefore, the method claims 75-94 of groups II and III are examined and are not withdrawn from consideration.
Claims 95-98 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/8/22.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 70 recites the limitation "the [5]helicene derivative" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to what haloalkanoic acid alkyl ester (I) is used for the O-alkylation reaction of the [5]helicene as there is no chemical structure provided for the haloalkanoic acid alkyl ester (I).
Claim 75 recites the limitation " haloalkanoic acid alkyl ester (I)" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to what base 1 is used for the O-alkylation reaction of the [5]helicene.
Claim 75 recites the limitation "base 1” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to what base 2 is used for the O-alkylation reaction of the [5]helicene.
Claim 75 recites the limitation "base 2” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to what organic solvent 2 is used for the O-alkylation reaction of the [5]helicene.
Claim 75 recites the limitation "organic solvent 2” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to what alkane sultone (II) is used for the O-alkylation reaction of the [5]helicene as there is no chemical structure provided for the alkane sultone (II).
Claim 75 recites the limitation "alkane sultone (II)” in line 14. There is insufficient antecedent basis for this limitation in the claim.
Claim 82 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to how the alkane sultone (II) 
    PNG
    media_image1.png
    73
    88
    media_image1.png
    Greyscale
can have a branched chain when there are no substituent alternatives indicated on the alkylene chain.
Claim 88 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to what primary amine (III) is used for the O-alkylation reaction of the [5]helicene as there is no chemical structure provided for the primary amine (III).
Claim 88 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to what acid 2 is used for the O-alkylation reaction of the [5]helicene.
Claim 88 recites the limitation "acid 2” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 93 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 93 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted steps are: the sensing/detection step including the technique for sensing/detecting.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 72 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of
improper dependent form for failing to further limit the subject matter of the claim upon which it
depends, or for failing to include all the limitations of the claim upon which it depends. The instant claim 72 recites that the alkyl chain of the imide group is a straight chain or branched chain but the R1  =
    PNG
    media_image2.png
    67
    63
    media_image2.png
    Greyscale
does not allow for branching groups. There are no substituent alternatives indicated on the alkylene chain and therefore, claim 72 does not further limit the instant claim 70 to which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim 72 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The instant claim 72 recites that the alkanoic acid of the imide group is a straight chain or branched chain but the R1 =
    PNG
    media_image3.png
    76
    88
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    31
    90
    media_image4.png
    Greyscale
does not allow for branching groups. There are no substituent alternatives indicated on the alkylene chain of the alkanoic acid and therefore, claim 72 does not further limit the instant claim 70 to which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim 73 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The instant claim 73 recites that the oxyalkanoic acid at the D1 position is a straight chain or branched chain but the D1 
    PNG
    media_image5.png
    93
    108
    media_image5.png
    Greyscale
does not allow for branching groups. There are no substituent alternatives indicated on the alkylene chain of the oxyalkanoic acid and therefore, claim 73 does not further limit the instant claim 70 to which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 73 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The instant claim 73 recites that the oxyalkanal at the D1 position is a straight chain or branched chain but the D1 
    PNG
    media_image6.png
    86
    92
    media_image6.png
    Greyscale
does not allow for branching groups. There are no substituent alternatives indicated on the alkylene chain of the oxyalkanal and therefore, claim 73 does not further limit the instant claim 70 to which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 73 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The instant claim 73 recites that the oxyalkanesulfonate at the D1 position is a straight chain or branched chain but the D1 
    PNG
    media_image7.png
    76
    127
    media_image7.png
    Greyscale
does not allow for branching groups. There are no substituent alternatives indicated on the alkylene chain of the oxyalkanesulfonate and therefore, claim 73 does not further limit the instant claim 70 to which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 74 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The instant claim 74 recites that the oxyalkanoic acid at the D2 position is a straight chain or branched chain but the D2 
    PNG
    media_image5.png
    93
    108
    media_image5.png
    Greyscale
does not allow for branching groups. There are no substituent alternatives indicated on the alkylene chain of the oxyalkanoic acid and therefore, claim 74 does not further limit the instant claim 70 to which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 74 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The instant claim 74recites that the oxyalkanal at the D2 position is a straight chain or branched chain but the D2 
    PNG
    media_image6.png
    86
    92
    media_image6.png
    Greyscale
does not allow for branching groups. There are no substituent alternatives indicated on the alkylene chain of the oxyalkanal and therefore, claim 74 does not further limit the instant claim 70 to which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 74 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The instant claim 74 recites that the alkyl oxyalkanoate at the D2 position is a straight chain or branched chain but the D2 
    PNG
    media_image8.png
    85
    130
    media_image8.png
    Greyscale
does not allow for branching groups. There are no substituent alternatives indicated on the alkylene chain of the alkyl oxyalkanoate and therefore, claim 74 does not further limit the instant claim 70 to which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 74 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The instant claim 74 recites that the oxyalkanol at the D2 position is a straight chain or branched chain but the D2 
    PNG
    media_image9.png
    17
    76
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    66
    106
    media_image10.png
    Greyscale
 does not allow for branching groups. There are no substituent alternatives indicated on the alkylene chain of the oxyalkanol and therefore, claim 74 does not further limit the instant claim 70 to which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 74 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The instant claim 74 recites that the oxyalkanesulfonate at the D2 position is a straight chain or branched chain but the D2 
    PNG
    media_image7.png
    76
    127
    media_image7.png
    Greyscale
does not allow for branching groups. There are no substituent alternatives indicated on the alkylene chain of the oxyalkanesulfonate and therefore, claim 74 does not further limit the instant claim 70 to which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Claims 71,76-81,83-87,89-92 and 94 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618